Elliott, J.
(dissenting). I cannot concur in the foregoing opinion, though it is undoubtedly supported by the former opinions of this court. The question is one of federal cognizance, and cannot be regarded as settled until the supreme court of the United States has passed upon it. By a long line of adjudications that court has asserted the doctrine that property in the possession of a United States marshal, under process from a United States court, cannot be taken out of his possession by any process from a state court. Many of the opinions maintain this doctrine upon jurisdictional grounds. This court, in Smith v. Bauer, 9 Colo. 380, followed by Weil v. Smith, 11 Colo. 310, asserts that the doctrine rests on the principle of “comity and necessity; ” and hence that process of the state court may be levied upon property held by the marshal under process from the federal court, when the latter court gives its consent. Without assuming to criticise the general rule established by the federal decisions I must dissent from this exception. The law governing this question should rest on something more substantial, more constant, more certain, than the mere will or choice of the individual who for the time being-may occupy the bench of the United States court in any district, I cannot believe it to be good law, until the supreme court of the United States shall so declare, that a state court may hear and determine a cause at one time for one person, and that at another time or for another person it cannot hear and determine another cause based *173upon the same state of facts, simply because the permission of the federal court is given in. the one instance and withheld in the other.
It is urged that obtaining consent to sue the marshal is analogous to obtaining consent to sue a receiver of the court. But the analogy fails in many particulars. The marshal is not the appointee of the court. He is not the special officer of the court to take charge of specific property committed to his custody. He is a general officer for the court to serve its process. Property levied upon by the marshal by virtue of a writ of attachment cannot be said to have been seized by order of the court; on the contrary, the marshal has levied upon it at his peril. •
Again, when suit is brought against the marshal in replevin for property which he has seized under a writ of attachment from a federal court, it is the privilege of the marshal to justify under the writ by special plea. He is not bound to justify on behalf of the court. He may waive the privilege, but it does not follow that the' court may waive it for him. It is his right and privilege as an officer, and he should be at liberty to insist upon it in his own official capacity as a right, and not as a privilege which he holds at the will of another in no way charged with his responsibility in the premises. Furthermore, the plaintiff, having invoked the jurisdiction of the federal court, is entitled to have that tribunal hear and determine his cause, and all auxiliary proceedings and remedies connected therewith. As a general rule, nisi prins courts cannot assume and relieve themselves of jurisdiction at their pleasure. A litigant having rightfully brought his suit in the United States court has thé right to have the same, and all the matters directly connected therewith, litigated and determined therein, and he cannot lawfully be deprived of such right by the ex parte order of the court.

Reversed,